DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fateh (PGPUB 20090180071) in view of McGrath et al. (USPAT 7367673).

Regarding claim 10, Fateh discloses a method of testing the visual field of the user, comprising:
(i) detecting a user input indicating that a visual field test should begin ([0051] and [0085]); 

(iii) detecting if a user's eye or eyes are looking at the first element, and determining a first time duration between the display of the first element and the detecting ([0061]-[0063]);
(iv) repeating the displaying and detecting and determining steps for a plurality of subsequent sequential elements ([0061]-[0063]).
Fateh discloses that module 204 generates and positions peripheral targets ([0043] and [0045]). Further, Fateh states that the position of the peripheral targets is partially dependent on the size of the screen and distance the user’s eye is from the screen and that the location of said targets can be predetermined based on these factors ([0047] and [0067] provides some examples of this data). The generation and positioning of a target on a display screen inherently requires knowledge of the pixel location of said target.
Fateh also discloses that the image capture unit 216 tracks the user’s eyes and can determine whether the eye is focused on a peripheral target or the visual marker ([0061]). 
However, Fateh does not explicitly disclose (v) detecting one or more user saccade movements, the detected user saccade movements associated with angles, distances and timing; and 
(vi) determining an indication of a visual field of the user based on: 
(1) the determined time durations and either the locations of the sequential elements and the distances therebetween; and 
(2) the angles and distances of user saccades.
McGrath measures saccade movement every 45ms (10). Measures eye position during saccade (10, 21).  Timing and direction of saccade (24). Presents stimuli at specific points along a line and random locations to determine a perimeter (41).
However, McGrath teaches a method of eye perimeter testing (Col. 5 lines 6-22) comprising:
(v) detecting one or more user saccade movements, the detected user saccade movements associated with angles (Col. 6 lines 15-23 and Col. 6 lines 32-38 the measurement of stimuli resulting in a determined field of view necessarily measures the angular distance between recognized stimuli), distances (Col. 6 lines 15-23 and Col. 6 lines 32-38 where angular distance is measured) and timing (Col. 6 lines 15-23); and 

(1) the determined time durations and either the locations of the sequential elements and the distances therebetween (Col. 6 lines 32-38); and 
(2) the angles and distances of user saccades (Col. 6 lines 32-38).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Fateh with McGrath such that the user saccade movements associated with angles and/or distances were measured motivated by improving measurement accuracy (Col. 6 lines 24-38).

Regarding claim 11, modified Fateh discloses further comprising if the user's eye or eyes are detected to be not looking at the displayed element, displaying an instruction to the user to look at the displayed element ([0061]-[0062]).

Regarding claim 12, modified Fateh discloses wherein the detecting if the user's eye or eyes are looking at the element includes detecting if the user's eye or eyes are fixated on the element ([0061]-[0062] if a user looks away they are not fixated, if they look at the target they are fixated. The applicant has not provided a special definition for “fixated” in their claim or specification (such as looking at a target for x number of seconds). Therefore, so long as the user is looking at the target, they are fixated on it.).

Regarding claim 13, modified Fateh discloses wherein the detecting if the user's eye or eyes are looking at the element includes detecting if the user's eye or eyes moved in a direction towards the element (If the device can detect that the user is not looking at it and when it is, [0061]-[0063], then it is inherently aware that a user’s eyes moved in a direction towards the element).

Regarding claim 14, modified Fateh discloses wherein the detecting if the user's eye or eyes moved in a direction towards the element includes detecting if the user's eye or eyes moved in a direction from a previous element to the subsequent element (If the device can detect that the user is not looking at it and when it is, [0061]-[0063], and multiple elements may be displayed concurrently or sequentially 

Regarding claim 15, modified Fateh discloses further comprising determining a type of eye movement detected as part or all of the movement ([0024] –“type of eye movement” is not defined in the applicant’s specification or in the claim. Therefore, the office takes the broadest reasonable interpretation of this language. Since all eye movement is a rotation of the eye in the socket, the office considers left, right, up and down rotations to all be types of movements. Fateh discloses placing visual markers in places that are left, right up and down and as such can detect if the eye movement).

Regarding claim 16, modified Fateh discloses further comprising excluding certain types of eye movements from the detecting if a user's eye or eyes are looking at the element step ([0024] detection of an eye movement would require excluding other types of movements (an eye cannot be said to move left and right simultaneously for example).).

Regarding claim 17, modified Fateh discloses comprising instructions for causing a computing environment to perform the method of claim 1 ([0022]).

Regarding claim 19, modified Fateh discloses comprising performing steps (i)-(vi) for an initial assessment and repeating steps (i)-(vi) for a refined assessment based at least in part on the initial assessment (Col. 10 lines 26-29 of McGrath).

Regarding claim 20, modified Fateh discloses wherein the initial assessment employs a predefined set of elements that are used to assess multiple users ([0047] of Fateh and note that both Fateh and McGrath employ tests that can be used to asses any number of users).



Regarding claim 22, modified Fateh discloses further comprising removing the first element from the display screen before displaying a subsequent one of the subsequent sequential elements ([0034] of Fateh where peripheral targets are sequentially displayed and Claim 1 steps b, c, d and f).

Regarding claim 23, modified Fateh discloses wherein at least one display characteristic of the first element and/or a subsequent sequential element varies over time, the display characteristic being selected from the group consisting of color, brightness, contrast and size ([0034] of Fateh and Col. 9 lines 15-20 of McGrath).

Regarding claim 24, modified Fateh discloses wherein at least one display characteristic of the first element and a subsequent sequential element are different from one another, the display characteristic being selected from the group consisting of color, brightness, contrast and size  ([0034] of Fateh and Col. 9 lines 15-20 of McGrath).

Regarding claim 25, modified Fateh discloses further comprising determining a measure associated with glaucoma, or an eye or vision or other sort of defect or malady involving the peripheral vision, based on the indication of the visual field (Col. 3 lines 13-21 of McGrath).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fateh in view of McGrath and further in view of Wu (PGPUB 20160045108).

Regarding claim 18, modified Fateh disclose wherein the instructions are downloadable from an online resource.

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Fateh with Wu such that the instructions were downloaded from an online resource motivated by providing easy distribution and updates.


Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 

With respect to applicant’s arguments on pages 6 and 7, the applicant argues that the prior art doesn’t disclose measuring a distance between stimuli in determining the visual field. The office respectfully disagrees. To measure a field of view, an angular representation of an individual’s vision, using stimuli in their vision requires that the measurer have knowledge of the position of said stimulus. As cited above, both Fateh and McGrath know the position of the displayed elements in their testing apparatus. If McGrath’s testing resulted in a measured FOV of 150 degrees, for example, this necessarily requires that the recognized peripheral stimuli were 150 degrees apart. Further, McGrath tracks saccade distances inherently in this way since it is a user’s saccade’s that are actually being measured (Col. 2 lines 19-44 and Col. 5 lines 28-47). The applicant hasn’t claimed a particular methodology of measuring 
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
The elements must be arranged as required by the claim, but this is not an ipsissimis verbis test, i.e., identity of terminology is not required.  In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).  MPEP § 2131.
It is noted that "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting  In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123. 

Conclusion

Rathjen (PGPUB 20120133890) – Combines test data to create a visual field map ([0069]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TRAVIS S FISSEL/             Primary Examiner, Art Unit 2872